Citation Nr: 0214211	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  02-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to January 
1994.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).  

In a written statement, dated in February 2002, the veteran 
withdrew issues of entitlement to an earlier effective date 
for service-connected residuals of a brain injury and 
entitlement a total disability evaluation based on individual 
unemployability due to service-connected disabilities.  
Therefore, those issues have been withdrawn from appellate 
consideration and will not be discussed further herein.  See 
38 C.F.R. § 20.204 (2001).  

As confirmed during the video conference hearing conducted by 
the undersigned in August 2002, the only remaining issue is 
that listed on the title page of this decision, entitlement 
to service connection for PTSD.  


FINDING OF FACT

The veteran has disability manifested by PTSD due to an 
injury in service.  


CONCLUSION OF LAW

PTSD is due to injury that was incurred in service; the grant 
of service connection is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Background

The service medical records reflect that the veteran was 
riding a motorcycle in August 1993 when struck by a car that 
turned in front of him.  He was apparently thrown over the 
car traveling 35-45 miles per hour.  He was intubated on a 
ventilator for several days in an intensive care unit.  In 
October 1993 a Medical Board found him unable to 
independently care for himself.  

Service connection has been granted for multiple residuals of 
the accident in service, including cognitive damage from 
brain injury, seizure disorder, and residuals of facial 
scars.  The veteran has been awarded a TDIU based on the 
service-connected disabilities.  

VA's examiner in December 1999 reported that the veteran met 
the criteria for PTSD based on: Intrusive memories of the 
trauma, environmental factors remind him of the trauma and 
cause fear, disturbing dreams of the trauma, avoidance of 
reminders of the trauma, feeling detachment from others, 
irritability and anger, concentration problems, 
hypervigilance, and startle response.  

On a VA outpatient visit in July 2001 the diagnosis of PTSD 
was confirmed.  

Statements from interested parties have also been submitted 
supporting the veteran's contention that he has PTSD related 
to the accident in service.  


Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2001)).  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  A "clear" diagnosis 
of PTSD is no longer a requirement.  See 64 Fed. Reg. 32807- 
32808 (1999).  

Further, the regulations used to evaluate mental disorder 
disabilities, to include PTSD, were amended in November 1996.  
See Fed. Reg. 52695-52702 (1996).  The regulations required 
the use of the Fourth Edition of the DSM (DSM-IV) in 
evaluating mental disorders.  In particular, DSM-IV no longer 
requires that a stressor be an event that is outside the 
range of human experience and markedly distressing to almost 
anyone.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(d); see 
also 38 U.S.C.A. § 1154(b) (West 1991).  If the VA determines 
that the veteran did not engage in combat, lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998) (citations omitted); 
see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  


II. Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2099 (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In April 2002, the veteran was provided with a letter that 
contained complete information on the impact of the VCAA on 
his claim for benefits, including what evidence was 
necessary, how additional evidence might be obtained, and 
what VA was offering the veteran to assist in the development 
of the claim.  The June 2002 statement of the case contained 
all applicable regulations and notification of the evidence 
necessary to support the claim.  As a result of these 
documents, the veteran has been notified of the information 
and evidence necessary to substantiate his claim.  
Furthermore, the letter of April 2002 explained to the 
veteran what information and evidence would be obtained by VA 
and what information and evidence needed to be provided by 
the veteran.  Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
In any event, in light of the Board's disposition of the 
issue, further action for consideration of the new law is not 
necessary.  The veteran is not prejudiced by the Board's 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The veteran asserts that he has PTSD as a result of the 
motorcycle accident during service which was a life 
threatening stressor.  The Board agrees.  

The evidence establishes that the veteran was on a ventilator 
for several days following a serious motorcycle accident in 
service.  According to VA medical reports, VA physicians who 
have observed the veteran have diagnosed PTSD, which they 
attribute to the injuries incurred in the motorcycle 
accident.  The VA examination report of 1999 and subsequent 
outpatient reports include diagnoses of PTSD.  There have 
been additional psychiatric diagnoses and examinations on 
which PTSD was not diagnosed.  However, in light of the 
service medical record evidence revealing the gravity of the 
veteran's situation in service following the accident and the 
fact that there are multiple diagnoses of PTSD by VA 
clinicians, the evidence demonstrates a diagnosis of PTSD and 
a verified stressor to which the PTSD is attributable.  

In sum, the evidence is in relative equipoise in this regard.  
By extending the benefit of the doubt to the veteran, service 
connection for PTSD is warranted in this case.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 (2001).



ORDER

Service connection for PTSD is granted.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

